               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ESTATE OF CHRISTOPHER J. DAVIS
 and DORETHA LOCK,

                       Plaintiffs,                  Case No. 18-CV-1846-JPS-JPS

 v.

 JUAN ORTIZ, WALWORTH                                                ORDER
 COUNTY, KURT PICKNELL, TOWN
 OF EAST TROY, VILLAGE OF EAST
 TROY, JAMES SURGES, ALAN
 BOYES, JEREMY SWENDROWSKI,
 MATTHEW WEBER, PAUL
 SCHMIDT, CRAIG KNOX, JEFF
 PRICE, AARON HACKETT, JOSE G.
 LARA, ROBERTO JUAREZ-NIEVES,
 JR., ABC INSURANCE COMPANY,
 DEF INSURANCE COMPANY, and
 XYZ INSURANCE COMPANY,

                       Defendants.


       On March 13, 2019, Defendants Juan Ortiz, Kurt Picknell, Walworth

County, and Matthew Weber filed a motion for judgment on the pleadings,

seeking partial dismissal of the claims against them. (Docket #61). Plaintiffs’

response to the motion was due on or before April 3, 2019, but that date has

long since passed without a response being filed or the Court receiving any

other communication from Plaintiffs. Civ. L. R. 7(b). The Court will,

therefore, grant the motion in light of Plaintiffs’ apparent acquiescence

thereto, and afford the moving defendants all of the relief they seek. Id. 7(d).




  Case 2:18-cv-01846-JPS Filed 04/24/19 Page 1 of 2 Document 68
      Accordingly,

      IT IS ORDERED that the motion for judgment on the pleadings of

Defendants Juan Ortiz, Kurt Picknell, Walworth County, and Matthew

Weber (Docket #61) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that any claims based on the Fourth or

Eighth Amendments contained in Counts One, Two, and Three of Plaintiffs’

complaint (Docket #1 at 13–16), any claims against Defendant Kurt Picknell

contained in Count Two, id. at 14–15, and Counts Four, Seven, and Eight in

their entirety, id. at 16–17, 19–21, be and the same are hereby DISMISSED.

      Dated at Milwaukee, Wisconsin, this 24th day of April, 2019.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 2 of 2
  Case 2:18-cv-01846-JPS Filed 04/24/19 Page 2 of 2 Document 68
